DETAILED ACTION

Response to Amendment
The Amendment filed 2/17/2022 has been entered. Claims 1, 3-9, 15-22 and 26-27 remain pending in the application. Claims 2 and 10-14, 23 and 25 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


“locking mechanism” as recited in claim 8 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “locking”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “locking” preceding the generic placeholder describes the function, not the structure, of the mechanism. Paragraph 0022, locking mechanisms is considered as clip, snap, slider, etc. or functional equivalents thereof).
“coupling mechanism” as recited in claim 17 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “coupling”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “coupling” preceding the generic placeholder describes the function, not the structure, of the mechanism. Paragraph 0037, coupling mechanisms is considered as connector, or functional equivalents thereof).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 15-22 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “substantially parallel” in claims 1, 15, 21 and 26-27 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the As the applicant have not provide a scale on what can be considered substantially parallel, is one degrees off substantially parallel or ten degrees off? Can the substantially parallel lines have curve in them?
Regarding claim 26, “one idle gear” and “two idle gears” are indefinite. It is unclear if “one idle gear” and “two idle gears” are part of “one or more idle gears” in claim 1 or additional idle gears. 
Regarding claim 26, “a first substantially parallel interior edge” and “a second substantially parallel interior edge” are indefinite. it is unclear if “a first substantially parallel interior edge” and “a second substantially parallel interior edge” are part of “two substantially parallel interior edges” in claim 1 or additional interior edges. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-9, 21-22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 3373489) in view of Heinrich (DE 9207798 U1) and Cornfield (US 20040231475 A1).
Regarding claim 1, Giles teaches a single-hand operable portable hand-held saw (the device can be operated with one hand, such as leaning the cutting end on a tree branch, therefore considered to meet the claimed limitation) for cutting substantially tubular material, comprising:
a handle (the assembly of 3 and 6) including a motor (3) operably connected to a drive sprocket (10), the portable hand-held saw being configured to be held aloft and fully supported by the handle using a single hand of a user during cutting operations (capable being used with one hand):
a protective blade cover (assembly of 17, 18 and 19) having two corresponding opposing cover portions including an interior side (17) and an exterior side (19) functionally connected by screws (27) configured for opening and closing the protective blade cover over an annular saw blade (5) positioned within the protective blade cover (see Figure 1-3), 
a throat opening (the opening between 24a and 23a extending all the way to the end of the blade 18 and 19, see Figure 2) in the protective blade cover configured to expose a cutting edge of the annular saw blade (see Figure 2) and allow for a predetermined depth of cutting (at least up to the depth to element 28, see Figure 2), the throat opening comprising two substantially parallel interior edges (edge at 32, see Figures 2 and 7) formed in the protective blade cover (at the claimed does not required the predetermined depth to the parallel interior edges, the parallel edge of 32 is considered to meet the claimed limitation, see Figure 2) and extending past a midpoint of the annular saw blade (the midpoint is considered at 31, see Figure 2) and exposing less than 90 degrees of the annular saw blade (see Figure 2): and 

Giles fails to teach the drive sprocket is a drive gear, an interior side and an exterior side functionally connected by a hinge configured for opening and closing the protective blade cover over an annular saw blade positioned within the protective blade cover and rotatably engaged with the drive gear and one or more idle gears, the drive gear and the one or more idle gears being positioned on the interior side of the protective blade cover.
Heinrich teaches an annular saw device (see Figures 1-2) including a motor (14), a drive gear 16), one or more idle gears (24) and a blade cover (8, see Figures 1-2), wherein the blade cover is functionally cover over an annular saw blade positioned within the protective blade cover and rotatably engaged with the drive gear and one or more idle gears (see Figure 1-2). 
It would have been obvious to one of ordinary skill in the art to modify the device of Giles to change the drive sprocket into a drive gear and idle gear system, as taught by Heinrich,  in order provide higher torques to the cutting device (paragraph 001 of Heinrich translation).
Cornfield teaches an annular blade device comprising a protective blade cover (assembly of 92, 94 and 96) having two corresponding opposing cover portions (92 and 94) including an interior side (92) and an exterior side (94) functionally connected (see Figure 4) configured for opening and closing the protective blade cover over an annular blade (26) 
Furthermore, modified Giles differs from the claimed device due to Giles’s protective blade cover being connected without a hinge, whereas Cornfield teaches a protective cover connected by a hinge. It would have been obvious to one of ordinary skill in the art to modify the device of Giles to add the hinge and lock arrangement, as taught by Cornfield. As one of ordinary skill in art understand that adding the hinge connection would help the user better track the location of the two corresponding opposing cover portions and the lock can keep the cover to be lock in place. 
Regarding claim 3, modified Giles further teaches the annular saw blade includes a plurality of gear teeth along an interior edge of the saw blade (as modified in claim 1, the replaced idle gears arrangement also added teeth in the saw blade, see Figure 2 of Heinrich).
Regarding claim 4, modified Giles further teaches the annular saw blade includes a plurality of saw teeth along an exterior edge of the saw blade (teeth on 5, see Figure 1-2 of Giles).
Regarding claim 5, modified Giles further teaches the idle gears and the drive gear are configured to couple with the annular saw blade by positioning gear teeth of the annular blade with corresponding gear teeth of the idle gears and the drive gear (as modified in claim 1, see Figure 2 of Heinrich).
Regarding claim 6, modified Giles further teaches the drive gear and the idle gears (as modified in claim 1, changing sprocket into gear and the idle gears, see Figure 2 of Heinrich) 
Regarding claim 8, modified Giles further teaches a locking mechanism configured to securely lock the protective blade cover closed during cutting operations (as modified in claim 1, lock element 98/100 of the cover, see Figure 4 of Cornfield).
Regarding claim 9, modified Giles further teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Giles fails to teach one or more stabilization guides positioned on an interior side of each of the two corresponding sides of the protective blade cover.
Cornfield further teaches one or more stabilization guides (104, the blade is held in the middle of the element 104, therefore they are considered as stabilization guides) positioned on an interior side of each of the two corresponding sides of the protective blade cover (see Figure 4).
It would have been obvious to one of the ordinary skill in the art to modify the device of modified Giles to add the one or more stabilization guides, as taught by Cornfield, in order to clean the blades during cutting (paragraph 0120).
Regarding claim 21, Giles teaches a single-hand operable portable hand-held saw (the device can be operated with one hand, such as leaning the cutting end on a tree branch, 
a handle (the assembly of 3 and 6) including a motor (3) operably connected to a drive sprocket (10), the portable hand-held saw being configured to be held aloft and fully supported by the handle using a single hand of a user during cutting operations (capable being used with one hand):
a protective blade cover (assembly of 17, 18 and 19) having two corresponding opposing cover portions including an interior side (17) and an exterior side (19) functionally connected by screws (27) configured for opening and closing the protective blade cover over an annular saw blade (5) positioned within the protective blade cover (see Figure 1-3), 
a throat opening (the opening between 24a and 23a extending all the way to the end of the blade 18 and 19, see Figure 2) in the protective blade cover configured to expose a cutting edge of the annular saw blade (see Figure 2) and allow for a predetermined depth of cutting (at least up to the depth to element 28, see Figure 2), the throat opening comprising two substantially parallel interior edges (edge at 32) formed in the protective blade cover (at the claimed does not required the predetermined depth to the parallel interior edges, the parallel edge of 32 is considered to meet the claimed limitation, see Figure 2) and extending inward past a midpoint of the annular saw blade (the midpoint is considered at 31, see Figure 2) when the protective blade cover is in a closed potion (see Figure 2).
Giles fails to teach the drive sprocket is a drive gear, an interior side and an exterior side functionally connected by a hinge configured for opening and closing the protective blade cover over an annular saw blade positioned within the protective blade cover and rotatably the drive gear and one or more idle gears, the drive gear and the one or more idle gears being positioned on the interior side of the protective blade cover.
Heinrich teaches an annular saw device (see Figures 1-2) including a motor (14), a drive gear 16), one or more idle gears (24) and a blade cover (8, see Figures 1-2), wherein the blade cover is functionally cover over an annular saw blade positioned within the protective blade cover and rotatably engaged with the drive gear and one or more idle gears (see Figure 1-2). 
It would have been obvious to one of ordinary skill in the art to modify the device of Giles to change the drive sprocket into a drive gear and idle gear system, as taught by Heinrich,  in order provide higher torques to the cutting device (paragraph 001 of Heinrich translation).
Cornfield teaches an annular blade device comprising a protective blade cover (assembly of 92, 94 and 96) having two corresponding opposing cover portions (92 and 94) including an interior side (92) and an exterior side (94) functionally connected (see Figure 4) configured for opening and closing the protective blade cover over an annular blade (26) positioned within the protective blade cover and rotatably engaged (via 126 and 128) with one or more idle gears (130), the one or more idle gears being positioned on the interior side of the protective blade cover (see Figure 6a) and lock element (98/100, see Figure 4).
Furthermore, modified Giles differs from the claimed device due to Giles’s protective blade cover being connected without a hinge, whereas Cornfield teaches a protective cover connected by a hinge. It would have been obvious to one of ordinary skill in the art to modify the device of Giles to add the hinge and lock arrangement, as taught by Cornfield. As one of ordinary skill in art understand that adding the hinge connection would help the user better 
Regarding claim 22, modified Giles further teaches a single stop guide (25 of Giles) positioned adjacent with an edge along one side edge of the throat opening (see Figure 2) and between a trigger (4) disposed on the handle and the throat opening (since the throat opening extend further to guide 26, element 25 is considered between opening portion at 26 and trigger 4, see Figure 1), the stop guide configured to stabilize the portable hand-held saw by pushing the stop guide against the substantially tubular material during the cutting operations (col. 3 lines 14-22 of Giles).
Regarding claim 24, modified Giles further teaches the drive gear and the one or more idle gears are positioned on an interior side of the protective blade cover (as modified in claim 21, see Figures 1-2 of Heinrich).
Regarding claim 27, modified Giles further teaches an outer end of the substantially parallel interior edges formed in the protective blade cover extends outward past an outer edge of the annular saw blade and an inner end of the of the substantially parallel interior edges extends inward past the midpoint of the annular saw blade (extend on the left end in Figure 2 of Giles. Examiner further notes that the right end of the Figure 2 can meet this claimed limitation since the claim only required “substantially parallel”, as such the entire curve edge of 32 extending from left to the right end on 18 and 19 can still meet the claimed invention, see Figure 2 of Giles).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 3373489) in view of Heinrich (DE 9207798 U1) and Cornfield (US 20040231475 A1) and in further view of Anderson (US 7353636 B1).
Regarding claim 7, modified Giles further teaches all elements of the current invention as set forth in claim 6 stated above.
Modified Giles fails to teach one or more cotter pins configured to be inserted through the pinholes formed in the at least one of the two corresponding opposing cover portions of the protective blade cover, the drive gear pinhole, and the idle gear pinholes when the protective blade cover is in the closed position.
Anderson teaches a moving gear system that includes gears (34) with pinholes (45), a frame (30), and cotter pins (retaining member 64 can be swapped for cotter pins, col. 5 lines 41-60). Although the device of Anderson is not in field of endeavor, Anderson does solve the same problem of mounting a rotating gear to a frame. Therefore Anderson is considered as analogous art.  
Anderson discloses using pinholes and cotter pins is a common way of fixing mechanism part together, It would have been obvious to one having ordinary skill in the art to modify the device fixed the protective cover, idle gears and drive gears with pinholes and cotter pins, since the court has been held to be within the general skill of a worker in the art to select a known fastening method for fixing parts on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 3373489) in view of Heinrich (DE 9207798 U1) and Cornfield (US 20040231475 A1) and in further view of Nankivell (US 1507245) and Desrosiers (US 5529532).
Regarding claim 26, modified Giles further teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Giles fails to teach the drive gear and one idle gear are fixed adjacent a first substantially parallel interior edge of the throat opening and two idle gears are fixed adjacent a second substantially parallel interior edge of the throat opening.
Nankivell teaches an annular cutter (see Figure 1) including a throat opening (see Figure 1) with a drive screw (3) and one idle bearing (6 on the right in Figure 1) on one side of the throat opening and two idle bearings (two set of 6 on the left side in Figure 1).
Desrosiers teaches an annular cutter (see Figure 2) including a throat opening (see Figure 2) with a drive ring (82) and one idle bearing (60 on the right in Figure 2) on one side of the throat opening and two idle bearings (two set of 60 on the left side in Figure 2).
As disclose by Nankivell and Desrosiers, it is old and well known in the art to have more than just two idle bearings in the annular cutter system. Therefore, it would have been obvious to one of ordinary skill in the art to add more idle gears on the annular blade, ad taught by Nankivell and Desrosiers. As one of ordinary skill in the art understand that more idle gears along the interior of the annular saw blade would further balance the blade during rotation. 
However, Applicant fails to teach any criticality to having the drive gear and one or more idle gears specifically located on a particular location. It would have been an obvious matter of design choice to modify the device of modified Giles to have the drive gear and one or more the drive gear and one idle gear are fixed adjacent a first substantially parallel interior edge of the throat opening and two idle gears are fixed adjacent a second substantially parallel interior edge of the throat opening.

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 3373489) in view of Heinrich (DE 9207798 U1) and Cornfield (US 20040231475 A1) and Kawasaki (US 4845929).
Regarding claim 15, Giles teaches a single-hand operable portable hand-held saw (the device can be operated with one hand, such as leaning the cutting end on a tree branch, therefore considered to meet the claimed limitation) for cutting substantially tubular material, comprising:
a handle (the assembly of 3 and 6) including a motor (3) operably connected to a drive sprocket (10),
a blade assembly having:
a protective blade cover (assembly of 17, 18 and 19) having two corresponding opposing cover portions including an interior side (17) and an exterior side (19) functionally connected by screws (27) configured for opening and closing the protective blade cover over an annular saw 
a throat opening (the opening between 24a and 23a extending all the way to the end of the blade 18 and 19, see Figure 2) in the protective blade cover configured to expose a cutting edge of the annular saw blade (see Figure 2) and allow for a predetermined depth of cutting (at least up to the depth to element 28, see Figure 2), the throat opening comprising two substantially parallel interior edges (edge at 32, see Figure 2) formed in the protective blade cover (at the claimed does not required the predetermined depth to the parallel interior edges, the parallel edge of 32 is considered to meet the claimed limitation, see Figure 2) and extending past a midpoint of the annular saw blade (the midpoint is considered at 31, see Figure 2) and exposing less than 90 degrees of the annular saw blade (see Figure 2) when the protective blade cover is in a closed position (see Figure 2).
Giles fails to teach the drive sprocket is a drive gear, an interior side and an exterior side functionally connected by a hinge configured for opening and closing the protective blade cover over an annular saw blade positioned within the protective blade cover and rotatably engaged with the drive gear and one or more idle gears, the drive gear and the one or more idle gears being positioned on the interior side of the protective blade cover, the drive gear being powered by the motor at any a plurality of selectable motor speeds when the blade assembly is connected to the handle. 
Heinrich teaches an annular saw device (see Figures 1-2) including a motor (14), a drive gear 16), one or more idle gears (24) and a blade cover (8, see Figures 1-2), wherein the blade 
It would have been obvious to one of ordinary skill in the art to modify the device of Giles to change the drive sprocket into a drive gear and idle gear system, as taught by Heinrich,  in order provide higher torques to the cutting device (paragraph 001 of translation).
Cornfield teaches an annular blade device comprising a protective blade cover (assembly of 92, 94 and 96) having two corresponding opposing cover portions (92 and 94) including an interior side (92) and an exterior side (94) functionally connected (see Figure 4) configured for opening and closing the protective blade cover over an annular blade (26) positioned within the protective blade cover and rotatably engaged (via 126 and 128) with one or more idle gears (130), the one or more idle gears being positioned on the interior side of the protective blade cover (see Figure 6a) and lock element (98/100, see Figure 4).
Furthermore, modified Giles differs from the claimed device due to Giles’s protective blade cover being connected without a hinge, whereas Cornfield teaches a protective cover connected by a hinge. It would have been obvious to one of ordinary skill in the art to modify the device of Giles to add the hinge and lock arrangement, as taught by Cornfield. As one of ordinary skill in art understand that adding the hinge connection would help the user better track the location of the two corresponding opposing cover portions and the lock can keep the cover to be lock in place. 
Kawasaki teaches a rotating cutter device (see Figure 1) including a motor (2), wherein the motor can drive the device at a plurality of selectable motor speeds (via 161, col. 12 lines 45-51).

Regarding claim 16, modified Giles further teaches a single stop guide (25 of Giles) positioned adjacent with an edge along one side edge of the throat opening (see Figure 2) and between a trigger (4) disposed on the handle and the throat opening (since the throat opening extend further to guide 26, element 25 is considered between opening portion at 26 and trigger 4, see Figure 1), the stop guide configured to stabilize the portable hand-held saw by pushing the stop guide against the substantially tubular material during the cutting operations (col. 3 lines 14-22 of Giles).
Regarding claim 17, modified Giles further teaches a coupling mechanism (9 is considered as equivalence to the coupling mechanism as claim, since the element 9 connects the handle and the blade assembly of the device) for operably connecting the blade assembly with the handle (see Figure 1 of Giles).
Regarding claim 19, modified Giles further teaches the annular saw blade includes a plurality of gear teeth along an entire interior edge of the annular saw blade (as modified in claim 15, see Figure 2 of Heinrich), and a plurality of saw teeth along an entire exterior edge of the annular saw blade (see teeth on 5, see Figure 2 of Giles).
Regarding claim 20, modified Giles further teaches the idle gears and the drive gear are configured to couple with the annular blade by positioning the gear teeth of the annular .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 3373489) in view of Heinrich (DE 9207798 U1) and Cornfield (US 20040231475 A1) and in further view of Evenson (US 20030041717 A1).
Regarding claim 18, modified Giles further teach the device is power by a power cord (7, see Figure 1 of Giles).
Modified Giles fails to teach a removable rechargeable battery configured to be inserted into the separable handle portion.
Evenson teaches a portable saw blade (see Figure 4) with a motor (28) and a rechargeable battery (30) in the handle (abstract). 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Giles to replace the power cord system into the rechargeable battery system, as taught by Evenson. As one of ordinary skill in the art understand that battery powered hand held device is more portable than a hand held device with a power cord.

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 3-9, 15-22 and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/16/2022